Citation Nr: 0029739	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Service Program


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1966 to November 
1967.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an April 1998 rating 
decision of the San Juan, Puerto Rico Regional Office 
(hereinafter "the RO") which declined to reopen the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder for lack of new and material 
evidence.  The veteran has been represented throughout this 
appeal by the National Veterans Legal Service Program.  


FINDINGS OF FACT

1.  In September 1993, the Board denied service connection 
for post-traumatic stress disorder.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

2.  The additional documentation submitted since the 
September 1993 Board decision is new and material as to the 
issue of service connection for post-traumatic stress 
disorder and is, therefore, sufficient to reopen the 
veteran's claim.  

3.  There is competent evidence that the veteran has been 
diagnosed with post-traumatic stress disorder based on his 
experiences in Vietnam.  


CONCLUSION OF LAW

The additional documentation received since the September 
1993 Board decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Prior Board Decision

In September 1993, the Board denied service connection for 
post-traumatic stress disorder.  It was reasoned, 
essentially, that the preponderance of the evidence failed to 
indicate that the veteran was exposed to combat with the 
enemy; failed to substantiate his claim to have performed 
morgue duty and did not support his contentions that his 
claimed post-traumatic stress disorder symptoms were due to 
an inservice stressor, and that, therefore, service 
connection for such disorder was not warranted.  The veteran 
and his accredited representative were provided with copies 
of the Board's decision.  

The evidence considered by the Board in formulating its 
September 1993 decision may be briefly summarized.  The 
veteran had active service from January 1966 to November 
1967.  The available service personnel records indicate that 
he had eleven months and twenty-eight days of foreign and/or 
sea service.  His military occupational specialty was listed 
as an ammunition storage specialist.  There were also 
notations in the personnel records that the veteran had a 
military occupational specialty of a "57A10" from July 1966 
to December 1966.  His principle duty was listed as a "ID 
eff. Helper".  The veteran was awarded citations including 
the Vietnam Service Medal and the National Defense Service 
Medal.  

The veteran's service medical records are apparently 
incomplete.  The available service medical records indicate 
that at the time of the November 1967 separation examination, 
the veteran checked that he did not suffer from frequent or 
terrifying nightmares, depression or excessive worry or 
nervous trouble of any sort.  The November 1967 separation 
examination report included a notation that the veteran's 
psychiatric evaluation was normal.  

In a December 1988 statement, Luis A. Feliciano, M.D., 
reported that he first saw the veteran in December 1988 with 
symptoms compatible with post-traumatic stress disorder.  It 
was noted that the veteran served in the "field service 
division" in ordinance and as a mortician's helper during 
service.  Dr. Feliciano indicated that the veteran was 
suffering from chronic post-traumatic stress disorder.  

In a May 1989 statement, the veteran reported, as to his 
inservice stressors, that he had been assigned to "Pleiku, 
Republic of Vietnam" to work in graves registration where he 
was exposed to corpses.  He also reported a mortar attack to 
his company from unknown surroundings and another incident 
where a soldier was shot.  In an October 1991 statement on 
appeal, the veteran also provided information as to alleged 
stressors.  

The veteran underwent a VA psychiatric examination before a 
board of two psychiatrists in October 1991.  The examiners 
indicated a diagnosis of dysthymia with the stressors not 
determined.  The examiners commented that there were no signs 
or symptoms or clinical evidence for a post-traumatic stress 
disorder diagnosis.  A January 1992 report from Dr. Jose M. 
Reyes noted that the veteran was assigned to serve in a 
morgue to identify cadavers during Vietnam and that he was 
subsequently transferred to an ammunition company.  Dr. Reyes 
related a diagnosis of post-traumatic stress disorder with 
anxiety and depression.  Dr. Reyes commented that the 
veteran's condition was directly related to the life 
threatening experiences he was exposed to during Vietnam.  An 
April 1992 report from Dr. Reyes reported similar information 
and diagnoses.  

B.  New and Material Evidence

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  Further, in determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the September 1993 Board decision 
consists of statements on appeal from the veteran; a November 
1997 psychiatric evaluation report from Nilda M. Keene, M.D.; 
VA treatment records dated from August 1997 to November 1997; 
a June 1998 VA psychiatric examination report; a November 
1998 treatment report from Dr. Keene; and an August 1999 
hearing transcript.  

The November 1997 psychiatric evaluation report from Dr. 
Keene also included copies of the veteran's service personnel 
records and his DD Form 214, which were used as attachments.  
The report provided a recitation of the veteran's alleged 
stressors which included working in a morgue as a mortician's 
helper; being exposed to two mortar attacks on his company on 
specific dates; driving a truck which transported ammunition; 
and knowing of the injury and later death of a close friend.  
Dr. Keene indicated a diagnosis of post-traumatic stress 
disorder.  The severity of the veteran's alleged psychosocial 
stressors were described as catastrophic.  Dr. Keene 
commented that the veteran suffered stressful and traumatic 
events during service, that he had submitted specific 
traumatic events as evidence and that the events were beyond 
the range of normal human experience.  Dr. Keene indicated 
that the events of war were definitely the precipitating and 
aggravating factors of the veteran's condition.  

A June 1998 VA psychiatric examination report indicated 
diagnoses including dysthymia with anxiety features.  The 
examiner commented that based on the veteran's history, 
record and current evaluation, the veteran did not fulfill 
the diagnostic criteria for post-traumatic stress disorder.  
A November 1998 treatment report from Dr. Keene indicated 
that the veteran had a diagnosis of post-traumatic stress 
disorder.  

At the August 1999 hearing on appeal, the veteran testified 
that for four months during service he worked at a morgue 
identifying cadavers.  He indicated that he was later 
transferred to an ammunition company.  The veteran also 
reported that a friend of his was wounded and that he, in 
effect, identified a soldier from his hometown.  He stated 
that he presently suffered nightmares.  

The Board has made a careful longitudinal review of the 
record.  It is observed that in September 1993, the Board 
denied service connection for post-traumatic stress disorder 
on the basis that the preponderance of the evidence failed to 
indicate that the veteran was exposed to combat with the 
enemy or that he performed morgue duty and that the evidence 
did not support his contentions that his claimed post-
traumatic stress disorder symptoms were due to an inservice 
stressor.  The Board notes that the veteran's service medical 
records are apparently incomplete.  The Court has held that 
in a case such as this, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  The Board observes, as noted above, that 
the additional evidence submitted subsequent to the September 
1993 Board decision, included a November 1997 psychiatric 
evaluation report from Dr. Keene which contained a detailed 
description of the veteran's alleged stressors and references 
to information in his service personnel records.  
Additionally, after reporting the veteran's alleged 
stressors, Dr. Keene diagnosed the veteran with post-
traumatic stress disorder and specifically indicated that the 
veteran suffered traumatic events during service that were 
beyond the range of normal human experience.  The Board notes 
that a June 1998 VA psychiatric examination report was 
contradictory to Dr. Keene's report.  The VA examiner, 
pursuant to that examination, related a diagnosis of 
dysthymia with anxiety features and commented that based on 
the veteran's record and current evaluation, he did not meet 
the criteria for post-traumatic stress disorder.  Although, 
the evidence is contradictory, the Board finds that the 
additional submitted evidence, specifically Dr. Keene's 
report, is significant enough that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, the Board finds that the evidence is new and 
material as to the issue of service connection for post-
traumatic stress disorder.  

Despite the RO's limitation of the basis of its denial of the 
veteran's claim to a lack of new and material evidence, the 
Board is of the view that the veteran will not be prejudiced 
by the Board's deciding this matter at this time.  The 
veteran has been given adequate notice of the need to submit 
evidence, and, indeed, he has submitted numerous items of 
evidence and has appeared at a hearing in which his testimony 
primarily focused on the underlying issue of service 
connection for post-traumatic stress disorder.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993).  


ORDER

The veteran's petition to reopen his claim of entitlement to 
service connection for post-traumatic stress disorder is 
granted.  


REMAND


In reviewing the record, the Board notes that the November 
1997 report from Dr. Keene provided a recitation of many of 
the veteran's claimed stressors.  It was reported that the 
veteran was an "ID Eff. Helper, MOS 57A10" at the graves 
registration platoon at Fort Bragg, North Carolina from July 
9, 1966 to November 1966 and that on November 21, 1966, he 
was moved to Pleiku, Vietnam where he continued his duties 
related to his military occupational specialty.  It was 
further indicated that the veteran was subsequently 
transferred to the 188th Ord. Co., with a military 
occupational specialty of an ammunition storage specialist 
and that he reported that he had to transport ammunition, 
heavy equipment, mortars and grenades as a truck driver which 
caused increased nervousness and anxiety.  Additionally, the 
veteran also reported that there were mortar attacks on his 
company on December 22, 1966 and on April 4, 1967.  He 
indicated that many soldiers were wounded in the April 4, 
1967 attack.  It was also noted that the veteran indicated 
that a friend of his, who was specifically named, was injured 
on February 7, 1967.  

The Board observes that at the August 1999 hearing on appeal, 
the veteran also testified as to several claimed stressors.  
The hearing officer told that veteran that he would be 
granted 60 days to submit more specific evidence regarding 
his stressors.  The veteran did not submit any further 
information.  The Board notes that there is no indication in 
the record that RO has ever requested verification of the 
veteran's claimed stressors from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  Given the 
nature of the veteran's contentions and as the stressors 
reported pursuant to the November 1997 report from Dr. Keene 
included specific information, individuals, and dates, the 
Board is of the view that the USASCRUR should be contacted to 
provide further information concerning any specifically 
described incidents prior to appellate review.  

Additionally, the Board notes that the veteran was last 
afforded a VA psychiatric examination in June 1998.  The 
examiner reported that the veteran was seen with his claims 
folder and did mention, without discussion, the November 1997 
report from Dr. Keene.  The examiner diagnosed dysthymia with 
anxiety features and commented that based on the veteran's 
history, record and current evaluation, the veteran did not 
fulfill the diagnostic criteria for post-traumatic stress 
disorder.  The Board notes that although the examiner noted 
that the veteran reported that he dealt with corpses and the 
management of ammunitions, there was no rationale provided 
for the conclusion that the diagnostic criteria for a 
diagnosis of post-traumatic stress disorder had not been met.  
The Board observes that the November 1997 report from Dr. 
Keene indicated a diagnosis of post-traumatic stress disorder 
based on specifically noted stressors.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the contradictory evidence of record; 
the Court's holding in Colvin and Halstead; and as the 
examiner, pursuant to the June 1998 VA psychiatric 
examination, did not comment as to the basis for the 
conclusion that the veteran did not fulfill the diagnostic 
criteria for post-traumatic stress disorder; the Board 
concludes that an additional VA psychiatric examination would 
be appropriate as a means of resolving the issue raised by 
the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:


1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should forward the veteran's 
alleged stressor information to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 with a request for a search of 
any information in their possession that 
would assist in corroborating the 
stressful events claimed by the veteran.  
Any USASCRUR report or response obtained 
as a result of this inquire should be 
thereafter associated with the claims 
folder.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  All 
indicated test and studies, including 
psychological studies, should be 
accomplished and reported in detail.  The 
examiner should express an opinion as to 
the etiology and approximate date of 
onset of diagnosed psychiatric disorder 
and to comment on the relationship, if 
any between any such disorder and the 
veterans' period of service.  The 
examiner should specifically discuss the 
November 1997 report from Dr. Keene and 
to comment, if it is found that the 
veteran does not meet the diagnostic 
criteria for post-traumatic stress 
disorder, as to the basis for such 
conclusion.  If post-traumatic stress 
disorder is diagnosed, the examiner is 
requested to discuss the sufficiency of 
the veteran's claimed stressors and 
identify the specific stressors upon 
which the diagnosis was founded.  A 
complete rationale for any opinion 
expressed should be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO should 
reconsider the issue on appeal giving 
consideration to any additional evidence 
obtained.  A supplemental statement of 
the case should also be prepared and 
issued.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim. 
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 7 -


